DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (pub #US 20160364360 A1).
Regarding claim 7, Lim discloses a universal serial bus (USB) host controller (system shown in figure 7) comprising: a USB port to couple with a USB device (device 400) via a USB link that includes a high-speed data line and a low-speed data line (different speed lines shown in figure 5, exemplary interface using USB 3.1 and USB 2.0 explained in paragraph 134); and a processor (control IC) coupled with the USB port, the processor to identify an indication of a digital image received from the USB device via the high-speed data line (camera module 470 shown in figure 4, paragraph 135, camera sending digital image file over the USB interface is implied).
Lim does not disclose explicitly an indication for receiving the digital image over the high speed data line.  However, examiner notes that given Lim’s teachings of having both high-speed and low-speed capabilities of the device, and having a camera module, one of ordinary skill in the art before the effective filing date of applicant’s invention would readily recognize that digital images are relatively large in size and would be more suitable for high-speed transfer over the dual-speed interface of Lim for the benefit of reducing data transfer time.  Therefore, such persons would use the high-speed, USB 3.1, path to conduct transfers of digital images captured by the camera module of Lim.
Regarding claim 8, the above combination disclose the USB host controller of claim 7, wherein the high-speed data line has a throughput of greater than 1 gigabit per second (Gbps) (USB 3.0+ supports 5 Gbps or higher, paragraph 134, speed according to USB specification).
Regarding claim 9, the above combination disclose the USB host controller of claim 7, wherein the low-speed data line has a maximum peak throughput of 480 megabits per second (Mbps) (USB 2.0 supports up to 480 Mbps, paragraph 134, speed according to USB specification).
Regarding claim 10, the above combination disclose the USB host controller of claim 7, wherein the digital image comprises a plurality of digital images (implied by the camera device taking videos).
Regarding claim 11, the above combination disclose the USB host controller of claim 7, wherein the USB link includes a voltage line, a ground line, the low-speed data line, and one or more high-speed data lines (various lines shown in figure 5).
Regarding claims 1-5 and 14-18, examiner notes that these claims are substantially similar to claims 7-11.  The same grounds of rejection are applied.  Examiner further notes that claims 1-6 are directed to the camera portion while claims 7-12 are directed to the host controller portion of the overall device, but otherwise are the same in scope and functionality.

Claims 6, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (pub #US 20160364360 A1) in view of Vertenten (pub # US 20180300282 A1).
Regarding claim 12, the above combination disclose the USB host controller of claim 7, but does not disclose explicitly scrambler/descrambler, encoder/decoder components for the digital image being transferred over the USB path.  However, Vertenten discloses wherein the indication of the digital image is an encoded scrambled digital image, and wherein the processor includes a high-speed data transport module that includes: receive circuitry to receive, via the high-speed data line, the encoded scrambled digital image; descrambler circuitry to descramble the encoded scrambled digital image to generate an encoded digital image; and decoder circuitry to decode the encoded digital image to generate a digital image (scrambling/descrambling, encoding/decoding data transferred between host and USB device, paragraph 30).  Furthermore, teachings of Lim and Vertenten are from the same field of data transfer between digital devices.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Lim with Vertenten by using the encryption components in the system of Lim for the benefit of increase data security while transferring data between devices.
Regarding claim 13, the above combination disclose the USB host controller of claim 12, further comprising a display coupled with the processor or a storage media coupled with the processor, the display to display the digital image and the storage media to store the digital image (the device can be a smartphone or tablet computer, paragraph 42, and such devices having a display for displaying images captured by the camera is implied).
Regarding claims 6 and 19, examiner notes that these claims are substantially similar to claims  12.  The same grounds of rejection are applied.  Examiner further notes that claims 1-6 are directed to the device portion while claims 7-12 are directed to the host controller portion of the overall system, but otherwise are the same in scope and functionality.
Claims 6, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (pub #US 20160364360 A1) in view of Vertenten (pub # US 20180300282 A1) further in view Stone et al (pub # US 20160164703 A1)
Regarding claim 20, the above combination discloses the method of claim 14, but does not disclose explicitly link training.  However, Stone discloses wherein the initializing, by the USB host controller, a highspeed data line of the USB link includes performing, by the USB host controller via the low-speed data line, simplex link training on the high-speed data line based on a closed-loop mechanism (link training using a back-channel, paragraph 32).  Furthermore, teachings of Lim, Vertenten, and Stone are from the same field of data transfer between two digital devices.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Lim, Vertenten, and Stone by using a back-channel (in this case, the unused low-speed channel) for link training for the benefit of not interrupting data transfer (Stone, paragraph 32).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181